Case 2:21-cv-00678-JS-AYS Document 67-2 Filed 05/27/21 Page 1 of 2 PageID #: 1167




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  In re HAIN CELESTIAL HEAVY METALS
  BABY FOOD LITIGATION,
                                                      Case No. 2:21-CV-0678-JS-AYS
 This Document Relates To:

 ALL ACTIONS


    DECLARATION OF JOSEPH P. GUGLIELMO IN SUPPORT OF MOTION FOR
   APPOINTMENT OF ERIN GREEN COMITE AS INTERIM CLASS COUNSEL AND
           FOR APPOINTMENT OF AN EXECUTIVE COMMITTEE

 I, Joseph P. Guglielmo, declare as follows:

        1.      I am an attorney duly admitted to practice in the State of New York and I am a

 partner at the law firm of Scott+Scott Attorneys at Law LLP, which represents Plaintiffs Emily

 Baccari, Dominick Grossi, Heather Hyden, Haley Sams, and Vito Scarola (“Baccari Movants”)

 in the above-captioned action. I have personal knowledge of the matters stated herein. If called

 as a witness, I could, and would, competently testify to the matters stated herein.        This

 declaration is submitted in support of the Baccari Movants’ Motion for Appointment of Erin

 Green Comite as Interim Class Counsel and for Appointment of an Executive Committee

 Pursuant to Fed. R. Civ. P. 23(g).

        2.      Attached as Exhibit A is a true and correct copy of Scott+Scott Attorneys at Law

 LLP’s law firm bio and resume.

        3.      Attached as Exhibit B is a true and correct copy of Silver Golub & Teitell’s law

 firm bio and resume.

        4.      Attached as Exhibit C is a true and correct copy of Faruqi & Faruqi’s law firm

 bio and resume.

 Dated: May 27, 2021                            s/ Joseph P. Guglielmo
                                               Joseph P. Guglielmo
Case 2:21-cv-00678-JS-AYS Document 67-2 Filed 05/27/21 Page 2 of 2 PageID #: 1168




                                     SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                     The Helmsley Building
                                     230 Park Avenue, 17th Floor
                                     New York, NY 10169
                                     Tel.: (212) 223-4478
                                     Fax: (212) 233-6334




                                        2
